DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Hardman on March 2, 2020.

The application has been amended as follows: 

Claim 1
A resin-molded capacitor such that a capacitor main body is sealed with a resin, 
the capacitor main body including 
a capacitor element including 
a first capacitor electrode and a second capacitor electrode, 
a first bus bar joined to the first capacitor electrode and connected to an external electrical circuit, 
a second bus bar joined to the second capacitor electrode and connected to the external electrical circuit, 

an electrically conductive member extending through the resin, joined to the insulating member, and fixed to an external structure, the electrically conductive member being electrically isolated from the first bus bar and the second bus bar, wherein the insulating member is configured of: 
a first insulating member joined to the first capacitor electrode of the capacitor element or the first bus bar, and 
a second insulating member joined to the second capacitor electrode of the capacitor element or the second bus bar, and 
wherein the electrically conductive member is configured of a first electrically conductive member joined to the first insulating member, and a second electrically conductive member joined to the second insulating member.

Claim 2
The resin-molded capacitor according to claim 1, wherein the insulating member is has a permittivity higher than a permittivity of an insulating film acting as a component of the capacitor element.








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) resin encapsulated capacitor having a first and second bus bar joined to a first and second electrode of the capacitor element. A first insulating member is joined to either the first electrode or first bus bar and a second insulating member is joined to either the second electrode or second bus bar. A first electrically conductive member is joined to the first insulating member and a second electrically conductive member is joined to the second insulating member, and both electrically conductive members are electrically isolated from both bus bars. Further, the prior art does not teach nor suggest (in combination with other claim limitations) the insulating member has a higher modulus of elasticity than the electrically conductive member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848